*1099One who seeks a change in visitation is not automatically entitled to a hearing but must make a sufficient evidentiary showing of a material change of circumstances to warrant a hearing (see Matter of Collazo v Collazo, 78 AD3d 1177 [2010]; Matter of Reilly v Reilly, 64 AD3d 660 [2009]; Matter of Rodriguez v Hangartner, 59 AD3d 630, 630-631 [2009]; Matter of Perez v Sepulveda, 51 AD3d 673 [2008]; Matter of Walberg v Rudden, 14 AD3d 572 [2005]). Contrary to the father’s contention, the Family Court properly denied, without a hearing, his motion to modify the “final modified order of parenting time” (see Matter of Collazo v Collazo, 78 AD3d 1177 [2010]; Matter of Reilly v Reilly, 64 AD3d at 660; Matter of Rodriguez v Hangartner, 59 AD3d at 630-631; Matter of Perez v Sepulveda, 51 AD3d at 673; Matter of Walberg v Rudden, 14 AD3d at 572). Mastro, J.E, Chambers, Lott and Cohen, JJ., concur.